
	
		I
		112th CONGRESS
		2d Session
		H. R. 5028
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Canseco (for
			 himself and Mr. Conaway) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on nylon
		  woolpacks used to package wool.
	
	
		1.Nylon woolpacks used to
			 package wool
			(a)In
			 generalHeading 9902.24.12 of
			 the Harmonized Tariff Schedule of the United States (relating to nylon
			 woolpacks used to package wool) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by this section applies to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
